USDCSDNY
DOCUMENT
ELECTRONICALLY
DOC#: _ _-,.;-+-+-~ ~
DATE FILED:..:. . -1,._:__,-....::;;._-
                                                      March 12, 2020                               ~~-
            VIAECF                                                       aJ._ /t. 'I~.,;~--
            Honorable Alvin K. Hellerstein, U.S. District Court Judge
            United States District Court, Southern District of New York
                                                                                        3-,~-~
            United States Courthouse
            500 Pearl Street
            New York, New York 10007


                                     RE:   Michael Dimas v. Francios Payard, LLC, et al.
                                           Civ. No . 18-cv-07873

            Dear Judge Hellerstein:

                    We represent Plaintiff, Michael Dimas, in the above-referenced action. I write to Your
            Honor to request an extension of the date to submit the documentation necessary to substantiate
            Plaintiff's claimed damages per You Honor's recent order in Docket entry #67 of this matter.
            Plaintiff requests an extension of three (3) weeks from the current date of 3/13/2020 to 4/3/2020.

                    We make this request due to the disruption in our firm's business due to the outbreak of
            the COVID-19 coronavirus in New York City area. As a precautionary measure our firm's entire
            staff has transitioned to working from home as of yesterday, 3/11 /2020. This abrupt and
            unexpected transition has prevented Plaintiff's counsel from being able to compile all of verified
            documents necessary to comply with You Honor's order.

                   Because of the disruption the coronavirus has caused in the City, I also respectfully request
            to be excused from delivering a hardcopy of this letter to the Courthouse at 500 Peal Street, as
            required in Your Honor's Individual Rules.

                     Thank you for your consideration in this matter.

                                                                                  Respectfully submitted,




                                                                                  Seamus P. Barrett, Esq.



                   New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 I {212) 587-0760
                 Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 I (215) 391-4790
                       New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 I (973) 388-8625
                              Website: www.discriminationandsexualharassmentlawyers.com
